Exhibit 10.1

Confidential Treatment Requested. Confidential portions of this document have
been redacted, and have been separately filed with the Commission

DRAFT – REDACTED VERSION

FIRST AMENDMENT TO SPONSORSHIP AGREEMENT

This First Amendment to Sponsorship Agreement (“Amendment”) entered into and
made effective as of April 14, 2014 (“Effective Date”) modifies certain terms of
the Sponsorship Agreement by and between FORTY NINERS SC STADIUM COMPANY LLC
(“Forty Niners SC”) and Violin Memory, Inc., a Delaware corporation (“Sponsor”)
dated June 13, 2012 (“Agreement”). Terms not defined herein have the meanings
ascribed in the Agreement.

WHEREAS, Violin Memory and Forty Niners SC have agreed to modify certain terms
of the Sponsorship Agreement to reduce both the Sponsorship Fee and the
Sponsorship Rights;

NOW THEREFORE, in exchange for the consideration set forth below, the parties
agree as follows:

 

  1. Section 4 shall be amended to read: “Forty Niners SC acknowledges and
agrees that the rights granted to Sponsor herein are exclusive to Sponsor with
respect to use of the Team Marks within the Product and Services Category.”

 

  2. The last sentence of Section 5(a) shall be amended to read: “The
Sponsorship Fee shall be one-million-seven-hundred-and-fifty-thousand U.S.
Dollars (USD $1,750,000) during each Contract Year.” For the avoidance of doubt,
this Amendment results in the payment that was due on March 1, 2014 now being
reduced to three-hundred-and-seventy-five thousand dollars ($375,000.00). The
biannual payments beginning on September 1, 2014 shall be
eight-hundred-and-seventy-five thousand dollars ($875,000.00) each. It is agreed
by the Parties that the first two amounts of three-hundred-and-seventy-five
thousand dollars ($375,000.00) and eight-hundred-and-seventy-five thousand
dollars ($875,000.00), or one-million-two-hundred-and-fifty thousand dollars
($1,250,000.00) in the aggregate, will be paid on November 5, 2014.

 

  3. Section 5(c) shall be amended to read: “The Sponsorship Fee that was due on
March 1, 2014 in the amount of three-hundred-and-seventy-five thousand dollars
($375,000.000) and the Sponsorship Fee that will be due on September 1, 2014 in
the amount of eight-hundred-and seventy-five thousand dollars ($875,000.00), or
one-million-two-hundred-and-fifty thousand dollars ($1,250,000.00), will be paid
on November 5, 2014 in accordance with Section 5(a), as amended and as set forth
in Section 2 of this Amendment, unless Forty Niners SC notifies Sponsor that the
Stadium will not open in 2014. After November 5, 2014, the Sponsorship Fee shall
be payable in two (2) equal semi-annual installments of
eight-hundred-and-seventy-five thousand dollars ($875,000.00) on or before
March 1 and September 1 of each Contract Year of the Term.”

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted, and have been separately filed with the Commission

 

  4. Section 5(g) shall be deleted in its entirety. The parties acknowledge that
prior to this Amendment Forty Niners SC purchased *** of Sponsor’s products,
services and support.

 

  5. Schedule 1 shall be replaced in its entirety with the attached Amended and
Restated Schedule 1.

 

  6. Section 12(e) is amended to reflect the Sponsor’s address as: “4555 Great
America Parkway, Suite 150, Santa Clara, 95054.”

Except as expressly set forth in this Amendment, all other terms and conditions
of the Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted, and have been separately filed with the Commission

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date set forth above.

 

FORTY NINERS SC STADIUM COMPANY

LLC, a Delaware limited liability company

By   /s/ Ethan Casson Name:   Ethan Casson Title:   Chief Revenue Officer

VIOLIN MEMORY, INC., a Delaware

corporation

By:   /s/ Cory Sindelar Name:   Cory Sindelar Title:   Chief Financial Officer

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted, and have been separately filed with the Commission

*** Confidential material redacted and filed separately with the Commission.

Amended and Restated Schedule 1

SPONSORSHIP RIGHTS

During each Contract Year:

1. Designation. Sponsor will be permitted to use the designation of “Official
Data Storage Provider of the San Francisco 49ers.”

2. Digital Signage. Design, production and installation of all digital signage
or other displays or branding shall be subject to the mutual agreement of the
Parties, and shall be paid for by Sponsor, as set forth in Section 5(e) of this
Agreement. Sponsor shall receive *** on the Stadium 360-degree LED ribbon in
Stadium at each Forty Niners home game in the Stadium. Sponsor shall also
receive *** advertising units played on a minimum of *** high-definition
monitors located in the Stadium at each Forty Niners home game.

3. Hospitality.

(a) Luxury Suite ***. Subject to execution of the standard executive suite
license agreement with Forty Niners SC (“Suite License Agreement”), Sponsor will
receive admission tickets to one (1) executive suite for *** located in the
suite tower on the Stadium’s *** side with access to *** for Forty Niners
preseason and regular season home games played at the Stadium. As set forth in
the Suite License Agreement, Sponsor shall receive *** per year credit towards
food and beverage. Sponsor shall have the opportunity to purchase the suite for
the postseason at prevailing prices, as available.

(b) 49er Home Games. Sponsor shall receive the following seating package for
Forty Niners preseason and regular season home games played at the Stadium.
Sponsor shall have the opportunity to purchase the same seating package for the
postseason at prevailing prices, as available:

(i) *** tickets in Section *** with access to the Yahoo! Fantasy Football Lounge
(formerly known as Broadcast) and the Champions clubs;

(ii) *** Stadium parking passes.

(c) Sponsor Trip. Forty Niners SC shall include *** guests of Sponsor on a road
game trip (particular game to be mutually agreed upon on an annual basis) or a
similar event, as available.

(d) Super Bowl. Forty Niners SC shall include *** guests of Sponsor on a trip to
Super Bowl. In the event that the Team is a participant in the Super Bowl,
Sponsor shall be allowed to bring *** additional guests. Forty Niners SC shall
make reasonable efforts to make available additional Super Bowl tickets for
purchase, based on availability, solely for the use, enjoyment and entertainment
of Sponsor and its guests. Sponsor agrees not to solicit or accept any direct or
indirect payment or income from any person or entity for the use of the tickets.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted, and have been separately filed with the Commission

*** Confidential material redacted and filed separately with the Commission.

(e) Stadium Events. Forty Niners SC shall make commercially reasonable efforts
to make tickets available for purchase as requested to non-NFL events at
Stadium.

4. Additional Events and Marketing.

(a) Corporate Stadium Events. Right to host at least *** private events per year
at the Stadium (by way of example only, conferences, holiday parties, etc.).
Sponsor shall be responsible for all out-of-pocket costs, including food and
beverage.

(b) Team Marketing Events. Sponsor shall receive VIP invitations to marketing
events throughout the year, including, annual Draft party and training camp. In
addition, Sponsor shall receive a foursome invitation to an annual golf event or
equivalent sponsor appreciation event. Further, Sponsor shall have the
opportunity to utilize a display booth at the Draft party, Fan Fest and at one
day of training camp, or equivalent events.

(c) Appearances.

(i) Current Player Appearances. Forty Niners SC shall assist Sponsor in securing
up to *** player appearances per year. Sponsors shall pay active players
directly for such appearances.

(ii) Alumni Player Appearances. Forty Niners SC shall schedule up to *** alumni
player appearances per year for Sponsor.

(iii) Cheerleader Appearances. Forty Niners SC shall schedule up to *** Gold
Rush cheerleading appearances upon reasonable, advance request for Sponsor
events.

(iv) Mascot Appearances. Forty Niners SC shall schedule up to *** Team mascot
appearances upon reasonable, advance request for Sponsor events.

(v) Niner Noise Appearances. Forty Niners SC shall schedule up to two (2) Niner
Noise appearances upon reasonable, advance request for Sponsor events.

(d) Merchandise Credit. Sponsor shall receive up to ***, worth, measured at
retail price, of San Francisco 49ers merchandise upon request. Sponsor may send
requests for any merchandise available on shop49ers.com (or any successor
team-affiliated retailer) to Forty Niners SC for fulfillment.

(e) Autographed Memorabilia. Sponsor shall receive *** autographed footballs,
*** autographed jersey, *** autographed helmet, and *** autographed
mini-helmets. Such autographs shall be signed by players who are members of the
Team’s active roster and Forty Niners SC shall make reasonable efforts to
accommodate Sponsor’s requests for specific players.

5. Community Relations. Sponsor will receive a presenting or integrative
sponsorship of *** community program (by way of example only, 49ers Academy,
Habitat for Humanity build, etc.); *** foundation event (by way of example only,
Pasta Bowl, Winter Fest), and *** youth football event (by way of example only,
camp, awards).

 

5